HALL, District Judge.
The objections filed by the creditor are objections to the bankrupt’s discharge, and it appears from the register’s statement that the proper adjudication of bankruptcy was made; that the creditor proved his debt, and that an assignee was appointed. The register has no authority to decide questions arising upon objections properly urged against the bankrupt’s discharge, and such questions are to be determined by the district judge, after the bankrupt has applied for his discharge under section twenty-nine of the bankrupt act [14 Stat. 531). Even if these objections were sufficient in form and substance they would not stay the proceedings before the register, and, though they are. in part, at least, clearly insufficient in form and certainty, it is not necessary now to decide how far they are insufficient, as the question is not properly before me. .The register will proceed, notwithstanding these objections. If the creditor desires an examination of the bankrupt with a view to using such examination on opposing his discharge, or for any other purpose, he can proceed under district court rule twenty-six, which does not require the same particularity and certainty of statement which is required when the discharge is opposed.
Objections overruled, so far as the register’s proceedings are concerned, but without costs.